CMCS Informational Bulletin – Page 1

Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, MD 21244-1850

CMCS Informational Bulletin
DATE:
FROM:

February 22, 2019
Chris Traylor, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT: Medicaid Strategies for Non-Opioid Pharmacologic and NonPharmacologic Chronic Pain Management

The Center for Medicaid and CHIP Services (CMCS) has issued several Informational
Bulletins (Bulletin) outlining state approaches and effective practices for addressing the opioid
overdose epidemic within Medicaid. In partnership with the Centers for Disease Control and
Prevention (CDC), the National Institutes of Health, and the Substance Abuse and Mental
Health Services Administration (SAMHSA), CMCS issued a Bulletin in 2014 to provide states
with information, examples of state-based initiatives, and useful resources related to
medication-assisted treatment. 1 A 2016 Bulletin describes a broad array of strategies and
options in Medicaid for managing prescription opioids and preventing opioid-related harms, 2
and a 2017 Bulletin highlights flexibilities that states may have to facilitate timely access to
naloxone for Medicaid beneficiaries. 3
The purpose of this Bulletin is to expand on earlier guidance by providing information to
states seeking to promote non-opioid options for chronic pain management. This Bulletin
supports the goal of reducing the use of opioids in pain management included in the
President’s Initiative to Stop Opioid Abuse and Reduce Drug Supply and Demand 4 and is
1

CMCS, Substance Abuse and Mental Health Services Administration, Centers for Disease Control and
Prevention, National Institute on Drug Abuse, National Institute of Alcohol Abuse and Alcoholism, Informational
Bulletin: Medication Assisted Treatment for Substance Use Disorders, July 11, 2014 [Accessed February 11, 2019
at https://www.medicaid.gov/Federal-Policy-Guidance/downloads/CIB-07-11-2014.pdf].
2
CMCS Informational Bulletin: Best Practices for Addressing Prescription Opioid Overdoses, Misuse and
Addiction, January 28, 2016 [Accessed February 11, 2019 at https://www.medicaid.gov/federal-policyguidance/downloads/CIB-02-02-16.pdf].
3
CMCS Informational Bulletin: State Flexibility to Facilitate Timely Access to Drug Therapy by Expanding the
Scope of Pharmacy Practice Using Collaborative Practice Agreements, Standing Orders or Other Predetermined
Protocols. January 17, 2017 [Accessed February 11, 2019 at
https://www.medicaid.gov/federal-policy-guidance/downloads/cib011717.pdf].
4
President Donald J. Trump’s Initiative to Stop Opioid Abuse and Reduce Drug Supply and Demand, March 19,

CMCS Informational Bulletin – Page 2
consistent with the U.S. Department of Health and Human Service (HHS) 5-Point Strategy to
Combat the Opioid Crisis. 5 This Bulletin also meets the requirements of Section 1010 of the
Substance-Use Disorder Prevention that Promotes Opioid Recovery and Treatment
(SUPPORT) for Patients and Communities Act (P.L. 115-271), which requires CMS to issue
guidance, or update existing guidance documents, to states on mandatory and optional items
and services, for non-opioid treatment and management of pain that may be provided in the
state Medicaid program.
Specifically, this Bulletin describes Medicaid authorities that states may use for coverage of
non-opioid pharmacologic and non-pharmacologic pain management therapies, highlights
some preliminary strategies used by several states, and includes useful resources to help states
consider appropriate pain relief approaches within the context of the national opioid crisis.
While the focus of this Bulletin is on non-opioid chronic pain management, states may
consider the strategies outlined here for the treatment of acute pain as well.
Background
The consequences of the opioid overdose epidemic have been tragic. In 2017, 47,600 people
in America died of an opioid overdose. 6 Nonfatal opioid overdoses presented to emergency
departments increased nearly 30 percent from July 2016 through September 2017, with some
areas increasing by as much as 70 percent. 7
Overdose death rates involving all forms of opioids (prescription and illicit) have steadily
risen since 1999, 8 but the relative proportion of deaths from prescription and other forms of
opioids has shifted. While overdose deaths associated with prescription opioid pain
medications have remained relatively stable in recent years, deaths from synthetic opioids
such as illicitly-made fentanyl account for an increasing share of deaths. 9 The rate of drug
overdose deaths involving synthetic opioids other than methadone increased on average
eight percent per year from 1999 through 2013 and by 71 percent from 2013 through 2017. 10
2018 [Accessed February 11, 2019 at https://www.whitehouse.gov/briefings-statements/president-donald-j-trumpsinitiative-stop-opioid-abuse-reduce-drug-supply-demand/].
5
U.S. Department of Health and Human Services, 5-Point Strategy to Combat the Opioid Crisis [Accessed
February 11, 2019 at https://www.hhs.gov/opioids/about-the-epidemic/hhs-response/index.html].
6
Hedegaard H., Miniño A.M., Warner M. Drug overdose deaths in the United States, 1999–2017. NCHS Data
Brief, no 329. Hyattsville, MD: National Center for Health Statistics. 2018 [Accessed November 29, 2018 at
https://www.cdc.gov/nchs/data/databriefs/db329-h.pdf].
7
Vivolo-Kantor, A.M., Seth, P., Gladden, R.M., et al. Vital Signs: Trends in Emergency Department Visits for
Suspected Opioid Overdoses—United States, July 2016–September 2017. Morbidity and Mortality Weekly Report,
March 9, 2018, No. 9 [Accessed November 5, 2018 at
https://www.cdc.gov/mmwr/volumes/67/wr/mm6709e1.htm].
8
Jones, C., Einstein, E., Compton, W. , Changes in Synthetic Opioid Involvement in Drug Overdose Deaths in the
United States, Journal of the American Medical Association. May 1, 2018 Vol. 319, No. 17, p. 1819 [Accessed
February 11, 2019 at https://jamanetwork.com/journals/jama/article-abstract/2679931?redirect=true].
9
Rudd, R.A., Aleshire, N., Zibbell, J.E., Gladden, R.M., Increases in Drug and Opioid Overdose Deaths—United
States, 2000-2014. Morbidity and Mortality Weekly Report, January 1, 2016. Vol. 64, Nos. 50&51, pp. 1378-1382
[Accessed February 11, 2019 at https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6450a3.htm].
10
Hedegaard H., Miniño A.M., Warner M. Drug overdose deaths in the United States, 1999–2017. NCHS Data
Brief, no 329. Hyattsville, MD: National Center for Health Statistic, November 2018 [Accessed November 29,

CMCS Informational Bulletin – Page 3

The leveling off of fatalities from prescription opioids has coincided with declines in opioid
prescriptions; after peaking in 2012, the total opioid prescribing rate has declined for
commercial insurers, Medicare and Medicaid. 11,12 In 2017, the prescribing rate fell to the
lowest it had been in more than 10 years to nearly 59 prescriptions per 100 persons, down
from more than 81 prescriptions per 100 persons at the 2012 peak in opioid prescriptions.
Still, prescribing rates continue to remain very high in certain areas across the country; 13 and
the per capita opioid use in the United States continues to vastly surpass those of other
countries. 14
Overprescribing of opioids has played a role in the epidemic. Overall, an estimated 21–29
percent of people prescribed opioids for chronic pain misuse them, 15,16 and 8–12 percent
develop an opioid use disorder. 17 Moreover, prescribing patterns for opioid naïve patients
can influence the likelihood of long-term use. A recent study suggested that the chances of
long-term opioid use begin to increase after just three days of use and rise rapidly
thereafter. 18
At the same time, chronic pain can severely impact a person’s quality of life and people who
2018 at https://www.cdc.gov/nchs/data/databriefs/db329-h.pdf].
11
Centers for Disease Control and Prevention. Annual Surveillance Report of Drug-Related Risks
and Outcomes — United States, 2017. Surveillance Special Report 1. Centers for Disease Control and Prevention,
U.S. Department of Health and Human Services. August 31, 2017 [Accessed February 11, 2019 at
https://www.cdc.gov/drugoverdose/pdf/pubs/2017-cdc-drug-surveillance-report.pdf].
12
Ketcham, M., Sexton, G., Sparkman, S., Thorpe, L. CARA/Opioids. Medicare Advantage & Prescription Drug
Plan: Spring Conference & Webcast, May 9, 2018 [Accessed February 11, 2019 at https://www.cms.gov/Outreachand-Education/Training/CTEO/Event_Archives.html].
13
Centers for Disease Control and Prevention. U.S. Opioid Prescribing Rates Map. [Accessed February 11, 2019 at
https://www.cdc.gov/drugoverdose/maps/rxrate-maps.html].
14
United Nations International Narcotics Control Board. Narcotic Drugs: Report 2016 [Accessed February 11,
2019 at https://www.incb.org/incb/en/narcotic-drugs/Technical_Reports/2016/narcotic-drugs-technical-report2016.html].
15
Vowles K.E, McEntee M.L, Julnes P.S., Frohe T., Ney J.P., van der Goes D.N. Rates of Opioid Misuse, Abuse,
and Addiction in Chronic Pain: A Systematic Review and Data Synthesis. Pain. April 2015, 156(4):569-576
[Accessed February 11, 2019 at
https://journals.lww.com/pain/Abstract/2015/04000/Rates_of_opioid_misuse,_abuse,_and_addiction_in.3.aspx].
16
Chou, R., Turner, J, Devine, E., et. al. The Effectiveness And Risks of Long-Term Opioid Therapy for Chronic
Pain: A Systematic Review For A National Institutes Of Health Pathways To Prevention Workshop, Annals of
Internal Medicine 2015, Feb 17:162(4) 276-86 [Accessed February 11, 2019 at
http://annals.org/aim/fullarticle/2089370/effectiveness-risks-long-term-opioid-therapy-chronic-pain-systematicreview].
17
Muhuri P.K., Gfroerer J.C., Davies M.C. Associations of Nonmedical Pain Reliever Use and Initiation of Heroin
Use in the United States. CBHSQ Data Rev. August 2013 [Accessed February 11, 2019 at
https://www.samhsa.gov/data/sites/default/files/DR006/DR006/nonmedical-pain-reliever-use-2013.htm].
18
Shah A., Hayes C.J., Martin B.C. Characteristics of Initial Prescription Episodes and Likelihood of Long-Term
Opioid Use — United States, 2006–2015. Morbidity and Mortality Weekly Report 2017; 66:265–269 [Accessed
February 11, 2019 at http://dx.doi.org/10.15585/mmwr.mm6610a1].

CMCS Informational Bulletin – Page 4
experience chronic pain need effective and safe pain management. 19 Federal efforts to
address the issue include the formation of the Pain Management Best Practices Inter-Agency
Task Force, authorized by the Comprehensive Addiction and Recovery Act of 2016, 20 and
the National Pain Strategy, developed by the Interagency Pain Research Coordinating
Committee. 21 Recognizing the need for clinical guidance, in 2016, CDC issued its evidencebased CDC Guideline for Prescribing Opioids for Chronic Pain, 22 intended for primary care
physicians treating adult patients with chronic pain, for the roughly 20 percent of adults in
the United States who live with chronic pain. 23
CDC Guideline for Prescribing Opioids for Chronic Pain
CDC found that while there is well documented evidence of the potential harm of opioids,
there is insufficient evidence to demonstrate sustained pain relief or improvements to quality
of life or functioning with the use of opioids to treat chronic pain. Thus, CDC recommends
that providers consider non-pharmacologic therapy and non-opioid pharmacologic therapy
as the first-line treatment for chronic pain. 24 Exceptions to this recommendation include
pain associated with active cancer treatment, palliative care, end-of-life care, or clinical
circumstances in which the expected benefits of opioids for pain and function outweigh the
risks. 25
Based on a review of the evidence, CDC suggests that multi-modal therapies and
multidisciplinary rehabilitation are more effective at reducing long term pain than care as
usual or physical treatment alone. 26 The CDC guideline encourages providers to continue to
use their clinical judgment and base their treatment on what they know about their patients,
including the use of opioids if they are determined to be the best course based on an
19

Institute of Medicine. Committee on Advancing Pain Research, Care, and Education; Relieving Pain in America:
A Blueprint for Transforming Prevention, Care, Education, and Research. Washington, DC: The National
Academies Press; 2011 [Accessed February 11, 2019 at https://www.uspainfoundation.org/wpcontent/uploads/2016/01/IOM-Full-Report.pdf].
20
Additional information is available at https://www.hhs.gov/ash/advisory-committees/pain/index.html.
21
Interagency Pain Research Coordinating Committee. National Pain Strategy: A Comprehensive Population
Health Level Strategy for Pain [Accessed February 11, 2019 at
https://iprcc.nih.gov/sites/default/files/HHSNational_Pain_Strategy_508C.pdf].
22
Dowell, D., Haegerich, T.M., Chou, R. CDC Guideline for Prescribing Opioids for Chronic Pain-United States
2016, Morbidity and Mortality Weekly Report March 18, 2016: 65) [Accessed February 11, 2019 at
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm].
23
Dahlhamer, J, Lucas, J., Zelaya, C., et. al. Prevalence of Chronic Pain and High-Impact Chronic Pain Among
Adults — United States, 2016, Morbidity and Mortality Weekly Report September 14, 2018:67 [Accessed
November 26, 2018 at https://www.cdc.gov/mmwr/volumes/67/wr/mm6736a2.htm?s_cid=mm6736a2_w].
24
Dowell, D., Haegerich, T.M., Chou, R. CDC Guideline for Prescribing Opioids for Chronic Pain-United States
2016, Morbidity and Mortality Weekly Report March 18, 2016: 65)1 [Accessed February 11, 2019 at
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm].
25
Dowell, D., Haegerich, T.M., Chou, R. CDC Guideline for Prescribing Opioids for Chronic Pain-United States
2016, Morbidity and Mortality Weekly Report March 18, 2016: 65)1 [Accessed February 11, 2019 at
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm].
26
Dowell, D., Haegerich, T.M., Chou, R. CDC Guideline for Prescribing Opioids for Chronic Pain-United States
2016, Morbidity and Mortality Weekly Report March 18, 2016: 65)1 [Accessed February 11, 2019 at
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm].

CMCS Informational Bulletin – Page 5
individualized benefit/risk analysis. Whatever the treatment selected, CDC stresses the
importance of discussing the potential benefits and harms of all treatment options with
patients and establishing treatment goals and expectations. 27
The CDC guideline defines chronic pain as “pain continuing or expected to continue for
greater than three months or past the time of normal tissue healing.” However, the guideline
also urges caution in prescribing opioids for acute pain, noting that long-term opioid use
often begins with treatment of acute pain; when opioids are prescribed for non-traumatic,
non-surgical acute pain, clinicians should prescribe the lowest effective dose for the shortest
duration possible— usually three days or less is sufficient and more than seven days will
rarely be needed. 28
The guideline also notes that there are other effective treatments for chronic pain. Nonpharmacologic therapies pose minimal risks, and many of these treatments—such as
exercise therapy, physical therapy, and cognitive behavioral therapy (CBT)—have been
shown to effectively treat chronic pain associated with some conditions. 29 For example,
exercise therapy can be effective in treating lower back pain, osteoarthritis, and
fibromyalgia. 30 The guideline notes that non-opioid pharmacologic therapy, such as
acetaminophen or nonsteroidal anti-inflammatory drugs (NSAIDs), can improve pain with
lower risks relative to opioids for most patients. In addition, the guideline notes that
selected antidepressants or selected anticonvulsants can relieve neuropathic pain.
Since the 2016 CDC guideline was published, the Agency for Healthcare Research and
Quality (AHRQ) developed a systematic review of the evidence base for multiple nonpharmacologic treatments for chronic pain. For example, the AHRQ review found that
exercise therapy demonstrates benefits for a range of conditions associated with chronic
pain, including lower back pain, neck pain, fibromyalgia, hip osteoarthritis and knee
osteoarthritis. Additionally, the AHRQ review found that acupuncture treatment was
associated with improvements in pain and functioning for at least one month for patients
with chronic low back pain, chronic neck pain, and fibromyalgia. 31
Medicaid Approaches for Non-Opioid Chronic Pain Management
27

Additional information on assessing the harms and benefits of pain treatment is available at
https://www.cdc.gov/drugoverdose/pdf/Assessing_Benefits_Harms_of_Opioid_Therapy-a.pdf.
28
Dowell, D., Haegerich, T.M., Chou, R. CDC Guideline for Prescribing Opioids for Chronic Pain-United States
2016, Morbidity and Mortality Weekly Report March 18, 2016: 65)1 [Accessed February 11, 2019 at
https://www.cdc.gov/mmwr/volumes/65/rr/rr6501e1.htm].
29
For a review of the evidence base for CBT, see Ehde D.M., Dillworth, T.M. and Turner, J.A. CognitiveBehavioral Therapy for Individuals with Chronic Pain: Efficacy, Innovations, and Directions for Research.
American Psychologist, 69(2); 153–166.
30
Additional information on non-opioid treatments for chronic pain are available at
https://www.cdc.gov/drugoverdose/pdf/nonopioid_treatments-a.pdf.
31
Skelly A.C., Chou R., Dettori J.R., et al. Noninvasive Non-pharmacological Treatment for Chronic Pain: A
Systematic Review. Comparative Effectiveness Review No. 209. Agency for Healthcare Research and Quality;
June 2018 [Accessed February 11, 2019 at https://effectivehealthcare.ahrq.gov/topics/nonpharma-treatmentpain/research-2018].

CMCS Informational Bulletin – Page 6
According to a survey jointly conducted by the Kaiser Family Foundation and the National
Association of Medicaid Directors, an increasing number of states are implementing the
CDC opioid prescribing guideline. In that survey, 34 states reported they had already
implemented CDC’s guideline or planned to implement the guideline in 2018 in their feefor-service (FFS) programs (compared to 21 states in the previous year’s survey). Of 39
states with Managed Care Organization (MCO) contracts, 18 states required MCOs to use
the CDC opioid prescribing guideline or plan to add the requirement in 2018. 32 In addition,
several state Medicaid agencies have implemented their own opioid prescribing guidelines,
and some states have implemented legislation to allow Medicaid recipients to access nonopioid pharmacologic and non-pharmacologic pain treatment therapies, such as
acupuncture. 33 In a State Medicaid Director letter, CMS recently announced a new
“opportunity to receive federal financial participation (FFP) for the continuum of services to
treat addiction to opioids or other substances, including services provided to Medicaid
enrollees residing in residential treatment facilities.” One of the expectations established by
CMS for states seeking approval for this FFP is that those states implement opioid
prescribing guidelines along with other interventions to prevent opioid abuse. 34
Preliminary data suggests that implementing opioid prescribing guidelines, such as those
recommended by CDC, can decrease the quantity of opioids prescribed and dispensed,
particularly when the prescribing guidelines are combined with strategies to better monitor,
manage, and appropriately prescribe opioids. One integrated payor and provider health
system utilized a multi-faceted strategy to improve opioid prescribing patterns to reduce
opioid prescriptions in a 580,000 member health plan. This approach included use of
electronic health records to track prescriptions, patient and provider education, and the use
of non-pharmacologic treatment as the first line for chronic pain management. Results of
these efforts led to a reduction in opioid prescriptions by half since the program was initiated
in 2014. 35 Virginia’s Medicaid program began implementing the CDC guideline through
strategies such as increasing access to non-opioid pain relievers, requiring prior
authorizations for prescription opioids, introducing quantity limits and educating providers
and patients regarding opioid prescriptions. As a result, since the project launch on July 1,
2016, Virginia saw a 59 percent decrease in opioid pills dispensed and a 51 percent decrease
in related spending in its fee-for-service program. 36
32

Gifford, K., Ellis, E., Edwards, B.C., Lashbrook, A., Hinton, E., Antonisse, L., Valentine, A., Rudowitz, R.
Medicaid Moving Ahead in Uncertain Times: Results from a 50-State Medicaid Budget Survey for State Fiscal
Years 2017 and 2018. The Henry J. Kaiser Family Foundation and the National Association of Medicaid Directors
October 2017 [Accessed February 11, 2019 at https://www.kff.org/medicaid/report/medicaid-moving-ahead-inuncertain-times-results-from-a-50-state-medicaid-budget-survey-for-state-fiscal-years-2017-and-2018/].
33
Arizona Department of Health Services. 50 State Review on Opioid Related Policy, August 28, 2017 [Accessed
February 11, 2019 at https://www.azdhs.gov/documents/prevention/womens-childrens-health/injuryprevention/opioid-prevention/50-state-review-printer-friendly.pdf].
34
CMS State Medicaid Director Letter: Strategies to Address the Opioid Epidemic. November 1, 2017. [Accessed
August 8, 2018 at https://www.medicaid.gov/federal-policy-guidance/downloads/smd17003.pdf].
35
Kravitz, J., Geisinger: Combating the Opioid Crisis: Improving the Ability of Medicare and Medicaid to Provide
Care for Patients. Testimony before the Health Subcommittee on the House Energy and Commerce Committee,
April 12, 2018 [Accessed February 11, 2019 at https://docs.house.gov/meetings/IF/IF14/20180411/108092/HHRG115-IF14-Wstate-KravitzJ-20180411.pdf].
36
Francioni-Proffitt, D., “Virginia Medicaid’s Strategies for Implementing Evidence-Based Prescribing

CMCS Informational Bulletin – Page 7

Several states have designed and implemented targeted initiatives to promote the provision
of non-opioid pain management therapies for specific conditions. In most cases, the benefits
of these efforts are yet to be established through rigorous, independent evaluations, though
preliminary results show some promise. Below are examples of what some states are doing
to expand treatment options for the treatment of chronic pain.
Beginning in July 2016, Vermont conducted a short-term state-funded pilot program to
provide acupuncture as an adjunct therapy for the treatment of chronic pain among its
Medicaid population. Patients with chronic pain were treated by Vermont-licensed
acupuncturists. 37
In July 2016, the Oregon Health Plan, Oregon’s Medicaid program, launched an initiative to
treat uncomplicated back and neck pain among the estimated 50,000 Oregon beneficiaries
who were experiencing this type of pain (30,000 of whom were receiving opioids for their
pain). Through this initiative, the state modified its Prioritized List (the mechanism Oregon
uses to determine what services are covered under its Oregon Health Plan Medicaid 1115
Demonstration Project) to add coverage for non-opioid treatment for pain, including
acupuncture, chiropractic services, osteopathic manipulation, cognitive behavioral therapy,
and physical therapy as potential alternatives, when appropriate, to surgeries, opioids, and
epidural steroid injections. Additionally, the Oregon Health Authority convened a
Stakeholder Task Force to develop statewide opioid prescribing guidelines. On November
18, 2016, the Task Force approved adoption of Oregon-specific prescribing guidelines, based
on the CDC Guideline for Prescribing Opioids for Chronic Pain. 38
Partnership HealthPlan for California (“Partnership”) provides coverage to California
Medicaid beneficiaries in 14 California counties. In January 2014, the plan officially
launched the Managing Pain Safely (MPS) program geared toward reducing opioid
prescriptions. Originally funded through the California Health Care Foundation, a
significant decline in opioid prescriptions allowed Partnership to continue to invest in the
MPS program through an intensive prescriber education campaign focusing on education
about opioids and other options for managing pain. Provider education was coupled with
technical assistance and prescriber support, including a toolkit with clinical resources. The
plan also initiated several formulary changes (e.g., daily dose limitations, removing drugs
with high street value from the formulary), and new benefits for chronic pain management
(i.e., acupuncture and chiropractic care). As a result of these efforts, the program cut the
Guidelines” CMS State Opioid Workshop, September 24, 2018.
37
Gobeille, A., Gustafson, C., Medicaid Acupuncture Pilot Project Outcomes Report: Report to the House
Committees on Health Care and on Human Services: Senate Committee on Health and Welfare Pursuant to Act 173
of 2016, Sec. 15a. September 29, 2017 [Accessed February 11, 2019 at
https://legislature.vermont.gov/assets/Legislative-Reports/DVHA-Acupuncture-Pilot-Outcomes-ReportFINAL.pdf].
38
Bui, L. Smits, A. State Experience: Oregon. Medicaid Innovation Accelerator Program Presentation [ND]
[Accessed February 11, 2019 at https://www.medicaid.gov/state-resource-center/innovation-acceleratorprogram/iap-downloads/06102016-iap-sud-tlo14.pdf].

CMCS Informational Bulletin – Page 8
total opioids prescribed by half within 21 months of launching its MPS program. 39
Non-Pharmacologic Therapy Coverage Options
States and other payors have multiple pathways to provide non-pharmacologic chronic pain
management options available to Medicaid providers and beneficiaries. Below, we highlight
a range of options for states considering ways to promote non-pharmacologic treatment
approaches through their Medicaid programs.
State Plan Authorities
Federal Medicaid law requires states to provide certain “mandatory” benefits under section
1905(a) of the Social Security Act (the Act) and allows states the choice of covering other
“optional” benefits for adults. Section 1905(r) of the Act defines the Early and Periodic
Screening, Diagnostic, and Treatment (EPSDT) benefit as any medically necessary section
1905(a) service (“state plan service”) for children under 21 that corrects or ameliorates any
physical or behavioral health condition. State plan services for children under 21 include
any service classified as “mandatory” or “optional,” regardless of services covered for adults
in that state.
States have considerable flexibility in determining what non-pharmacologic services are
available in the state plan under optional benefits. For example, a state may elect to provide
coverage for acupuncture, massage therapy, chiropractic care, cognitive behavioral therapy,
physical therapy or other Medicaid-coverable services through an array of Medicaid
coverage authorities. States wishing to add coverage in optional benefit categories described
below would need to submit a state plan amendment for CMS approval.
Some relevant mandatory state plan benefit categories, as specified in section 1905(a) of the
Act, are described below.
Mandatory 1905(a) Benefits
•

Inpatient Hospital Services. The inpatient hospital service mandatory benefit is
defined in section 1905(a)(1) of the Act and in regulations at 42 CFR §440.10 that
provides coverage authority for inpatient hospital services (other than services in an
institution for mental diseases). 42 CFR §440.2 defines inpatient as a “patient who
has been admitted to a medical institution as an inpatient on recommendation of a
physician or dentist and who receives room, board and professional services in the
institution for a 24 hour period or longer even though it later develops that the patient
dies, is discharged or is transferred to another facility and does not actually stay in
the institution for 24 hours.” Inpatient hospital services, as defined in 42 CFR
§440.10, are those services that are ordinarily furnished in a hospital for the care and
treatment of inpatients; are furnished under the direction of a physician or dentist and

39
California Health Care Foundation, Issue Brief: Case Studies: Three California Health Plans Take Action
Against Opioid Overuse. June 2016 [Accessed February 11, 2019 at https://www.chcf.org/wpcontent/uploads/2017/12/PDF-CaseStudiesHealthPlansOpioid.pdf].

CMCS Informational Bulletin – Page 9
are furnished in an institution that is maintained primarily for the care and treatment
of patients with disorders other than mental diseases; is licensed or formally
approved as a hospital by an officially designed authority for State standard-setting,
meets the requirements for participation in Medicare as a hospital, and has a
utilization review plan in effect unless a waiver has been granted.
•

Outpatient Hospital Services. The outpatient hospital services mandatory benefit is
defined at section 1905(a)(2)(A) of the Act and in regulations at 42 CFR §440.20(a)
that provides coverage authority for outpatient hospital services. "Outpatient
hospital services" means preventive, diagnostic, therapeutic, rehabilitative, or
palliative services that are furnished to outpatients; are furnished by or under the
direction of a physician or dentist; and are furnished by an institution that is licensed
or formally approved as a hospital by the state and meets the requirements for
participating in Medicare as a hospital.

•

Federally Qualified Health Center Services (FQHC). FQHC services are defined in
section 1905(a)(2)(C), section 1905(l)(2), and section 1861(aa)(3) of the Act. This
mandatory benefit includes services provided by certain core providers including
physicians, nurse practitioners and physician assistants (subject to any state law
prohibition on furnishing primary health care), nurse midwives, clinical
psychologists, clinical social workers and visiting nurses in areas with a shortage of
home health agencies. FQHC services also include other ambulatory care services
otherwise included in the Medicaid state plan. Although FQHC services are a
mandatory benefit and a state must cover services furnished by core providers, the
state has flexibility in determining the other ambulatory care services covered under
this benefit to the extent that the services are already covered in another benefit of
the state plan.

•

Rural Health Clinic Services (RHC). The RHC services are defined in section
1905(a)(2) (B), section 1905(l)(1) and section 1861(aa) of the Act and in regulations
at 42 CFR §440.20(b) and (c). RHC services are provided by a rural health clinic
certified in accordance with 42 CFR Part 491 and include services provided by
certain core providers including physicians, nurse practitioners and physician
assistants (subject to any state law prohibition on furnishing primary health care),
nurse midwives, clinical psychologists, clinical social workers and visiting nurses in
areas with a shortage of home health agencies. The state has flexibility in
determining the other ambulatory care services covered under this benefit to the
extent that the services are already covered in another benefit of the state plan.

•

Physicians’ Services. The physician services mandatory benefit defined in section
1905(a)(5) of the Act and in regulations at 42 CFR §440.50. Physicians’ services are
furnished within the scope of practice of medicine or osteopathy as defined by State
law whether furnished by or under the personal supervision of an individual licensed
under State law to practice medicine or osteopathy. Physicians’ services can be
furnished in the office, the recipient’s home, a hospital, a skilled nursing facility, or
elsewhere.

•

Nurse Practitioner Services. The nurse practitioner services mandatory benefit is
defined in section 1905(a)(21) of the Act and in regulations at 42 CFR §440.166.

CMCS Informational Bulletin – Page 10
Nurse practitioner services mean services that are furnished by a registered
professional nurse who meets a State’s advanced education and clinical practice
requirements, if any, beyond the 2 to 4 years of basic nursing education required of
all registered nurses. The requirements for Certified Pediatric and Family nurse
practitioners are also described in 42 CFR §440.166.
Optional 1905 (a) Benefits
•

Rehabilitative Services. Rehabilitative services are an optional benefit as specified in
section 1905(a)(13) of the Act. Medicaid regulations at 42 CFR §440.130(d) broadly
define rehabilitative services as “any medical or remedial services recommended by
a physician or other licensed practitioner of the healing arts, within the scope of his
or her practice under State law, for maximum reduction of physical or mental
disability and restoration of a recipient to his best possible functional level” except as
otherwise provided in the regulations. Examples of services that states could cover
under the rehabilitative services benefit include biofeedback, cognitive behavioral
therapy, occupational therapy, and physical therapy.

•

Physical and Occupational Therapy Services. States have several options for
providing coverage for physical therapy and occupational therapy. Both are optional
Medicaid state plan benefits as specified in section 1905(a)(11) of the Act. Both or
either can be covered as a therapy benefit as specified under section 1905(a)(11); as a
rehabilitative services benefit, as described above and defined in Section
1905(a)(13); or through the home health benefit specified in section 1905(a)(7) of the
Act. Regardless of the mechanism for coverage, the practitioners of physical therapy
or occupational therapy must meet the qualifications set forth in 42 CFR § 440.110.

•

Other Licensed Practitioner Services (OLP). Section 1905(a)(6) of the Act provides
states flexibility in covering services provided by licensed practitioners as defined by
state law. As set forth in 42 C.F.R. § 440.60(a), other licensed practitioner services
are “any medical or remedial care or services, other than physicians’ services,
provided by licensed practitioners within the scope of practice as defined under State
law.” If a state licenses an acupuncturist, for example, then their services could be
covered under the OLP benefit. Similarly, chiropractor services could be covered if,
as required by 42 C.F.R. § 440.60(b), they are provided by a chiropractor who is
licensed by the state and meets standard specified in 42 C.F.R. § 405.232(b) and if
chiropractors’ services consist of treatment by means of manual manipulation of the
spine that the chiropractor is legally authorized by the state to perform.

•

Preventive Services. Section 1905(a)(13) of the Act authorizes preventive services
which are defined in 42 C.F.R. § 440.130(c) as “services recommended by a
physician or other licensed practitioner of the healing arts acting within the scope of
authorized practice under State law to:
(1) Prevent disease, disability, and other health conditions or their
progression;

CMCS Informational Bulletin – Page 11
(2) Prolong life; and
(3) Promote physical and mental health and efficiency.”
Preventive services must “involve direct patient care and be for the purpose of
diagnosing, treating, or preventing (or minimizing the adverse effects of) illness,
injury, or other impairments to an individual’s physical or mental health.” 40 An
example of a service that can be covered under this benefit is physical activity
counseling, provided the counseling is not logically an inherent part of an otherwise
paid-for service such as physicians’ services or physical therapy.
Regardless of the specific authority chosen, states must meet certain requirements in their
state plan benefits. A Medicaid-covered benefit generally must be provided in the same
amount, duration, and scope to all enrollees. Medicaid beneficiaries must also be permitted
to choose a health care provider from any qualified provider who undertakes to provide the
services, and services provided under the state plan must be available statewide to all
eligible individuals. However, states may request waivers as described below to allow
exceptions to these requirements. For example, a state could request an 1115 demonstration
for a waiver of statewideness to allow a certain service (e.g., acupuncture) in a limited
geographic area within the state.
Other authorities available to states are described below.
Section 1945 Health Home Benefit
Through the Medicaid Health Home optional state plan benefit, states can establish Health
Homes to coordinate care for people with Medicaid who have chronic conditions as set forth
in Section 1945 of the Act. Since individuals with chronic conditions may experience
chronic pain, the Medicaid Health Home benefit provides states with another strategy to help
address chronic pain management among those individuals. Specifically, health home
providers integrate and coordinate all primary, acute, behavioral health and long term
services and supports to treat the whole-person to promote wellness. The health home works
with beneficiaries to educate them about their condition(s) and to support the individual in
developing the knowledge and activities that support lifestyle changes, focusing on the goals
of maintaining and protecting wellness. A few states with approved health home state plan
amendments specifically target musculoskeletal conditions to include back and neck pain
and other chronic pain syndromes, which may be a useful strategy to enhance nonpharmacologic chronic pain management options. 41
Home and Community Based Services 1915(c) Waivers
States have the option to apply for home and community-based services waivers (HCBS
40

State Medicaid Manual, Section 4385(b).
Additional information on the Health Home benefit, including descriptions of how states are utilizing this option
is available at https://www.medicaid.gov/state-resource-center/medicaid-state-technical-assistance/health-homeinformation-resource-center/index.html.
41

CMCS Informational Bulletin – Page 12
Waivers) to enable beneficiaries who would otherwise need an institutional level of care to
receive long-term care services and supports in their home or community, rather than in an
institutional setting. HCBS waivers allows states to waive certain Medicaid requirements
(statewideness, comparability of services, and/or income and resource rules applicable in the
community) enabling them to target populations by age or diagnosis. Some states utilize
this authority to provide non-opioid treatments for pain management in specific populations.
For example, Colorado’s Persons with a Spinal Cord Injury 1915(c) waiver allows
individuals with spinal cord injuries in the Denver metropolitan area to receive acupuncture,
massage therapy, and chiropractic services, which are not otherwise covered under
Colorado’s Medicaid state plan.
1915(i) State Plan Amendment
Like the Section 1915(c) waiver, the 1915(i) State Plan Amendment (SPA) allows states to
provide HCBS not already available under the State plan targeted to individuals who meet
state defined needs-based criteria. The 1915(i) also enables states to establish additional
needs-based criteria for specific services, establish a new eligibility group for people to
receive HCBS for a limited period of time, and define the services included in the benefit, as
set forth in 42 C.F.R. § 441.700. States could use the 1915(i) SPA to offer specific pain
management services that are not already available under the State plan to specific target
populations by age, disability, diagnosis, and/or Medicaid eligibility group.
Section 1115 Demonstrations
States may also utilize Section 1115 demonstration authority to test non-opioid pain
management strategies. Since Section 1115 demonstrations are intended to give states the
flexibility to pilot new approaches that are likely to assist in promoting the objectives of the
Medicaid program, states have a great deal of flexibility to design their demonstrations
accordingly subject to CMS approval. States could, for example, elect to pilot a specific
treatment option for a subset of the Medicaid population (e.g., beneficiaries with a specific
diagnosis) or in a limited geographic area. Some states (e.g., Rhode Island) have used 1115
authority to build a multi-modal, multi-disciplinary program specifically targeting chronic
pain management.
Managed Care Strategies
States may provide non-pharmacologic treatment options in either a fee-for-service or
managed care delivery system. When states use a risk-based managed care delivery system,
a managed care plan may voluntarily choose to provide additional pain management benefits
that are not covered under the state plan but the cost and utilization of such additional
benefits may not be used in developing capitation rates for the managed care plan. A
managed care plan may also provide alternative pain management services in lieu of pain
management services covered under the state plan so long as the state and the managed care
plan meet the requirements for in lieu of services outlined in 42 CFR 438.3(e)(2). Services
provided in lieu of services covered under the state plan may be taken into account when
developing rates for the managed care plan if the regulation requirements are met, including

CMCS Informational Bulletin – Page 13
the requirement that the state determine that the alternative is a medically appropriate and
cost effective substitute for the covered service.
Payment Strategies
States may also design payment methodologies for individual services, or may consider
creating a bundled rate for pain management in which the state pays an all-inclusive rate for
a range of pain management services associated with a specific condition. Bundled
payments can be constructed to support a multidisciplinary, multi-modality approach to pain
management, including such elements as cognitive behavioral therapy, physical therapy,
patient education, acupuncture, etc. To assist states with bundled payment methodologies,
CMS has issued guidance to states for designing and developing bundled payment
methodologies under state plan authority. This document can be accessed through the
following link: https://www.medicaid.gov/state-resource-center/downloads/spa-and-1915waiver-processing/bundled-rate-payment-methodology.pdf.
Non-Opioid Pharmacologic Therapy Options
As detailed in the January 28, 2016 CMCS Informational Bulletin, Best Practices for
Addressing Prescription Opioid Overdoses, Misuse and Addiction 42 and the CMS Quality
Improvement Organization Campaign for Meds Management, which can be accessed at the
following link: https://qioprogram.org/campaign-meds-management-resource-page-3, there are
a number of effective Medicaid pharmacy benefit management strategies to discourage overuse
of opioids and to drive providers toward non-opioid pharmacologic therapy to treat chronic
pain, when clinically appropriate, including:
•
•
•
•
•
•
•

Provider education and training of appropriate use of opioids and effective non-opioid
analgesic alternatives;
Patient education on pain management;
Prescribing guidelines for pain management;
Prior authorization for long-acting opioid prescriptions;
Prescription drug monitoring programs;
Patient medication reconciliation reviews and comprehensive medication management;
and
Provider-patient medication management agreements and lock-in programs.

In addition, states may wish to consider pharmacy benefit management strategies such as
prioritizing non-opioid analgesics for non-cancer chronic pain.
Conclusion
Providers and beneficiaries need access to effective therapy for chronic pain. A
42
CMCS Informational Bulletin: Best Practices for Addressing Prescription Opioid Overdoses, Misuse and
Addiction, January 28, 2016 [Accessed February 11, 2019 at https://www.medicaid.gov/federal-policyguidance/downloads/CIB-02-02-16.pdf].

CMCS Informational Bulletin – Page 14
multidisciplinary approach to chronic pain management that incorporates non-opioid
pharmacologic and non-pharmacologic therapies, well-communicated treatment goals and
expectations, and a careful consideration of the individual and the benefits and risks of a range of
available treatment options is the most appropriate approach for most patients and has the
potential to lead to more appropriate prescribing of opioids. States may use any combination of
the strategies noted in this Bulletin to enhance Medicaid treatment options for chronic pain.
CMS welcomes the opportunity to discuss these options with states. Please direct questions
about this Bulletin to Kirsten Jensen, Director of the Division of Benefits and Coverage, at
kirsten.jensen@cms.hhs.gov.

